UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 01-40054
                         Summary Calendar


                       ISAAC FRANKLIN, JR.,

                                              Plaintiff - Appellant,


                              VERSUS


 VICTOR RODRIQUEZ, Chairman, Board of Pardons and Parole; GERALD
GARRETT, Board Member; BRENDOLYN ROGERS GARDNER, Board Member; W.G.
“BILLY” WALKER, Board Member,

                                            Defendants - Appellees.




           Appeal from the United States District Court
                 For the Eastern District of Texas
                           (6:99-CV-83)
                          June 10, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges
              *
PER CURIAM:

      Isaac Franklin, Texas prisoner #557634, appeals from the

dismissal of his 42 U.S.C. § 1983 lawsuit and from the denial of



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
his postjudgment motion seeking withdrawal of the district court’s

order requiring collection of the full filing fee. Franklin’s sole

argument regarding the district court’s dismissal was remedied upon

limited remand.   Accordingly, the district court’s final judgment

is affirmed.

     Franklin also challenges the district court’s denial of his

postjudgment motion for withdrawal of the collection order for

payment of the full filing fee.      At the time of the challenged

denial, withdrawal of the collection order was no longer permitted,

despite the fact that Franklin voluntarily dismissed the instant

lawsuit.     See Hatchet v. Nettles, 201 F.3d 651, 654 (5th Cir.

2000).     The district court’s denial of Franklin’s postjudgment

motion was therefore not erroneous and is affirmed.

     AFFIRMED.




                                 2